EXHIBIT 10.1

Note: September 21, 2015

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL SUM
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL SUM AND ACCRUED INTEREST
SET FORTH BELOW.

8% CONVERTIBLE PROMISSORY NOTE

OF

CROWDGATHER, INC.

Issuance Date:  September 21, 2015

Total Face Value of Note: $162,000

This Note is a duly authorized Convertible Promissory Note of CrowdGather, Inc.
a corporation duly organized and existing under the laws of the State of Nevada
(the "Company"), designated as the Company's 8% Convertible Promissory Note due
September 21, 2016 ("Maturity Date") in the principal amount of $162,000 (the
"Note").

For Value Received, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest (the "Holder")
the Principal Sum of $162,000 (the "Principal Sum") and to pay "guaranteed"
interest on the principal balance hereof at an amount equivalent to 8% of the
Principal Sum, to the extent such Principal Sum and "guaranteed" interest and
any other interest, fees, liquidated damages and/or items due to Holder herein
have been repaid or converted into the Company's Common Stock (the "Common
Stock"), in accordance with the terms hereof. The sum of $150,000 shall be
remitted and delivered to the Company, and $12,000 shall be retained by the
Purchaser through an original issue discount (the "OID") for due diligence and
legal

-1-

--------------------------------------------------------------------------------


bills related to this transaction.  The OID is set at 8% of any consideration
paid.  In the event of partial payment by the Holder, the principal sum due to
the Holder shall be prorated based on the consideration actually paid by Holder
such that the company is only required to repay the amount funded and the
company is not required to repay any unfunded portion of this note.

In addition to the "guaranteed" interest referenced above, and in the Event of
Default pursuant to Section 2(a), additional interest will accrue from the date
of the Event of Default at the rate equal to the lower of 20% per annum or the
highest rate permitted by law (the "Default Rate"). 

This Note will become effective only upon the execution by both parties,
including the execution of Exhibits B, C and D and the Irrevocable Transfer
Agent Instructions and delivery of the initial payment of consideration by the
Holder (the "Effective Date").

This Note may be prepaid by the Company, in whole or in part, according to the
following schedule:

Days Since Effective Date

Prepayment Amount

Under 45

105% of Principal Sum plus Accrued Interest

46-90

115% of Principal Sum plus Accrued Interest

91-135

125% of Principal Sum plus Accrued Interest

136-180

135% of Principal Sum plus Accrued Interest

After 180 days from the Effective Date this Note may not be prepaid without
written consent from Holder, which consent may be withheld, delayed, denied, or
conditions in Holder's sole and absolute discretion.  Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day (as defined below), the same shall instead be due on the next
succeeding day which is a Business Day.

For purposes hereof the following terms shall have the meanings ascribed to them
below:

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

-2-

--------------------------------------------------------------------------------


"Conversion Price" shall be equal to 60% of the lowest trading price of the
Company's common stock during the 15 consecutive trading days prior to the date
on which Holder elects to convert all or part of the Note.  For the purpose of
calculating the Conversion Price only, any time after 4:00 pm Eastern Time (the
closing time of the Principal Market) shall be considered to be the beginning of
the next Business Day.  If the Company is placed on "chilled" status with the
Depository Trust Company ("DTC"), the discount shall be increased by 10%, i.e.,
from 40% to 50%, until such chill is remedied.  If the Company is not Deposits
and Withdrawal at Custodian ("DWAC") eligible through their Transfer Agent and
DTC's Fast Automated Securities Transfer ("FAST") system, the discount will be
increased by 5%, i.e., from 40% to 45%,.  In the case of both, the discount
shall be a cumulative increase of 15%, i.e., from 40% to 55%.  Any default of
this Note not remedied within the applicable cure period will result in a
permanent additional 10% increase, i.e., from 40% to 50%, in addition to any
other discount, as provided above, to the Conversion Price discount.

"Principal Amount" shall refer to the sum of (i) the original principal amount
of this Note (including the original issue discount, prorated if the Note has
not been funded in full), (ii) all guaranteed and other accrued but unpaid
interest hereunder, (iii) any fees due hereunder, (iv) liquidated damages, and
(v) any default payments owing under the Note, in each case previously paid or
added to the Principal Amount.

"Principal Market" shall refer to the primary exchange on which the Company's
common stock is traded or quoted.

"Trading Day" shall mean a day on which there is trading or quoting for any
security on the Principal Market.

"Underlying Shares" means the shares of common stock into which the Note is
convertible (including interest, fees, liquidated damages and/or principal
payments in common stock as set forth herein) in accordance with the terms
hereof.

The following terms and conditions shall apply to this Note:

Section 1.00    Conversion.

(a)                Conversion Right.  Subject to the terms hereof and
restrictions and limitations contained herein, the Holder shall have the right,
at the Holder's sole option, at any time and from time to time to convert in
whole or in part the outstanding and unpaid Principal Amount under this Note
into shares of Common Stock as per the Conversion Formula.  The date of any
conversion notice ("Conversion Notice") hereunder shall be referred to herein as
the "Conversion Date". 

(b)        Stock Certificates or DWAC.  The Company will deliver to the Holder,
or Holder's authorized designee, no later than 2 Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions if the shares of Common
Stock underlying the portion of the Note being converted are eligible under a
resale exemption pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the
Securities Act of 1933, as amended) representing the number of shares of Common
Stock being acquired upon the conversion of this Note.  In lieu of delivering
physical certificates

-3-

--------------------------------------------------------------------------------


representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company's transfer agent is participating in DTC's FAST program,
the Company shall instead use commercially reasonable efforts to cause its
transfer agent to electronically transmit such shares issuable upon conversion
to the Holder (or its designee), by crediting the account of the Holder's (or
such designee's) broker with DTC through its DWAC program (provided that the
same time periods herein as for stock certificates shall apply). 

(c)        Charges and Expenses.  Issuance of Common Stock to Holder, or any of
its assignees, upon the conversion of this Note shall be made without charge to
the Holder for any issuance fee, transfer tax, postage/mailing charge or any
other expense with respect to the issuance of such Common Stock.  Company shall
pay all Transfer Agent fees incurred from the issuance of the Common stock to
Holder.  Any such charges related to the issuance of Common Stock required to be
paid by the Holder (whether from the Company's delays or outright refusal to
pay) will be automatically added to the Principal Sum of the Note and tack back
to the Effective Date for purposes of Rule 144.   

(d)        Delivery Timeline.  If the Company fails to deliver to the Holder
such certificate or certificates (or shares through the DWAC program) pursuant
to this Section (free of any restrictions on transfer or legends, if eligible)
prior to 3 Trading Days after the Conversion Date, the Company shall pay to the
Holder as liquidated damages an amount equal to $2,000 per day, until such
certificate or certificates are delivered.  The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder's actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs.  Such
liquidated damages will be automatically added to the Principal Sum of the Note
and tack back to the Effective Date for purposes of Rule 144.   

(e)        Reservation of Underlying Securities.  The Company covenants that it
will at all times reserve and keep available for Holder, out of its authorized
and unissued Common Stock solely for the purpose of issuance upon conversion of
this Note, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder, initially five times the number of
shares of Common Stock as shall be issuable (taking into account the adjustments
under this Section 1, but without regard to any ownership limitations contained
herein) upon the conversion of this Note (consisting of the Principal Amount) to
Common Stock (the "Required Reserve"), provided, however, that the Required
Reserve shall be reduced to not less than four times the number of shares of
Common Stock (as calculated above) upon one or more such conversions as shall
have caused the Required Reserve to be reduced to such "four times" level.  The
Company covenants that all shares of Common Stock that shall be issuable will,
upon issue, be duly authorized, validly issued, fully-paid, non-assessable and
freely-tradable (if eligible).  If the amount of shares on reserve in Holder's
name at the Company's transfer agent for this Note shall drop below the Required
Reserve, the Company will, within 2 Trading Days of notification from Holder,
instruct the transfer agent to increase the number of shares so that the
Required Reserve is met. In the event

-4-

--------------------------------------------------------------------------------


that the Company does not instruct the transfer agent to increase the number of
shares so that the Required Reserve is met, the Holder will be allowed, if
applicable, to provide this instruction as per the terms of the Irrevocable
Transfer Agent Instructions attached to this Note. The Company agrees that the
maintenance of the Required Reserve is a material term of this Note and any
breach of this Section 1.00(e) will result in a default of the Note.

 The Company agrees that this is a material term of this Note and any breach of
this Section 1.00(e) will result in a default of the Note.

(f)         Conversion Limitation.  The Holder will not submit a conversion to
the Company that would result in the Holder owning more than 9.99% of the then
total outstanding shares of the Company ("Restricted Ownership Percentage").

(g)        Conversion Delays.  If the Company fails to deliver shares in
accordance with the timeframe stated in Section 1.00(b), the Holder, at any time
prior to selling all of those shares, may rescind any portion, in whole or in
part, of that particular conversion attributable to the unsold shares.  The
rescinded conversion amount will be returned to the Principal Sum with the
rescinded conversion shares returned to the Company, under the expectation that
any returned conversion amounts will tack back to the Effective Date.

(h)        Shorting and Hedging.  Holder may not engage in any "shorting" or
"hedging" transaction(s) in the Common Stock prior to conversion.

(i)         Conversion Right Unconditional.  If the Holder shall provide a
Conversion Notice as provided herein, the Company's obligations to deliver
Common Stock shall be absolute and unconditional, irrespective of any claim of
setoff, counterclaim, recoupment, or alleged breach by the Holder of any
obligation to the Company.

Section 2.00    Defaults and Remedies.

(a)        Events of Default.  An "Event of Default" is:  (i) a default in
payment of any amount due hereunder which default continues for more than 5
Trading Days after the due date; (ii) a default in the timely issuance of
underlying shares upon and in accordance with terms of Section 2.00, which
default continues for 2 Trading Days after the Company has failed to issue
shares or deliver stock certificates within the 3rd Trading Day following the
Conversion Date; (iii) failure by the Company for 3 days after notice has been
received by the Company to comply with any material provision of this Note; (iv)
failure of the Company to remain compliant with DTC, thus incurring a "chilled"
status with DTC; (v) if the Company is subject to any Bankruptcy Event; (vi) any
failure of the Company to satisfy its "filing" obligations under Securities
Exchange Act of 1934, as amended (the "1934 Act") and the rules and guidelines
issued by OTC Markets News Service, OTCMarkets.com and their affiliates; (vii)
any failure of the Company to provide the Holder with information related to its
corporate structure including, but not limited to, the number of authorized and
outstanding shares, public float, etc. within 1 Trading Day of request by
Holder; (viii) failure by the Company to maintain the

-5-

--------------------------------------------------------------------------------


Required Reserve in accordance with the terms of Section 1.00(e); (ix) failure
of Company's Common Stock to maintain a closing bid price in its Principal
Market for more than 3 consecutive Trading Days; (x) any delisting from a
Principal Market for any reason; (xi) failure by Company to pay any of its
Transfer Agent fees in excess of $2,000 or to maintain a Transfer Agent of
record; (xii) any trading suspension imposed by the Securities and Exchange
Commission ("SEC") under Sections 12(j) or 12(k) of the 1934 Act; or (xiii)
failure by the Company to meet all requirements necessary to satisfy the
availability of Rule 144 to the Holder or its assigns, including but not limited
to the timely fulfillment of its filing requirements as a fully-reporting issuer
registered with the SEC, requirements for XBRL filings, and requirements for
disclosure of financial statements on its website.

(b)               Remedies.  If an event of default occurs, and is not remedied
within 5 days after the occurrence, the outstanding Principal Amount of this
Note owing in respect thereof through the date of acceleration, shall become, at
the Holder's election, immediately due and payable in cash at the "Mandatory
Default Amount".  The Mandatory Default Amount means 150% of the outstanding
Principal Amount of this Note.  Commencing 5 days after the occurrence of any
Event of Default that results in the eventual acceleration of this Note, this
Note shall accrue additional interest, in addition to the Note's "guaranteed"
interest, at a rate equal to the lesser of 18% per annum or the maximum rate
permitted under applicable law.  Finally, commencing 5 days after the occurrence
of any Event of Default that results in the eventual acceleration of this Note,
an additional permanent 10% increase to the Conversion Price discount will go
into effect.  In connection with such acceleration described herein, the Holder
need not provide, and the Issuer hereby waives, any presentment, demand, protest
or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law.  Such
acceleration may be rescinded and annulled by the Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the note
until such time, if any, as the Holder receives full payment pursuant to this
Section 2.00(b).  No such rescission or annulment shall affect any subsequent
event of default or impair any right consequent thereon.  Nothing herein shall
limit the Holder's right to pursue any other remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer's failure to timely deliver
certificates representing shares of Common Stock upon conversion of the Note as
required pursuant to the terms hereof.

Section 3.00    General.

(a)        Payment of Expenses.  The Company agrees to pay all reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.

(b)        Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee at its sole discretion.  This Note shall be binding upon the Company

-6-

--------------------------------------------------------------------------------


and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

(c)        Funding Window.  The Company agrees that it will not enter into a
convertible debt financing transaction, including any "3(a)9" or "3(a)10" debt
exchanges, with any party other than the Holder for a period of 20 Trading Days
following the Effective Date.  The Company agrees that this is a material term
of this Note and any breach of this will result in a default of the Note.

(d)        Piggyback Registration Rights.  The Company shall include on the next
registration statement that the Company files with the SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note.  Failure to do so will result in
liquidated damages of 30% of the outstanding Principal Sum of this Note, but not
less than $20,000, being immediately due and payable to the Holder at its
election in the form of a cash payment or an addition to the Principal Sum of
this Note.

(e)        Terms of Future Financings.  So long as this Note is outstanding,
upon any issuance by the Company or any of its subsidiaries of any convertible
debt security (whether such debt begins with a convertible feature or such
feature is added at a later date) with any term more favorable to the holder of
such security or with a term in favor of the holder of such security that was
not similarly provided to the Holder in this Note, then the Company shall notify
the Holder of such additional or more favorable term and such term, at the
Holder's option, shall become a part of this Note and its supporting
documentation. The types of terms contained in the other security that may be
more favorable to the holder of such security include, but are not limited to,
terms addressing conversion discounts, conversion look back periods, interest
rates, original issue discount percentages and warrant coverage.

(f)         Governing Law; Jurisdiction.

(i)                 Governing Law.  This Note will be governed by and construed
in accordance with the laws of the state of California without regard to any
conflicts of laws or provisions thereof that would otherwise require the
application of the law of any other jurisdiction.

(ii)        Jurisdiction and Venue.  Any dispute or claim arising to or in any
way related to this Note or the rights and obligations of each of the parties
shall be brought only in the state courts of California or in the federal courts
located in San Diego County, California.

(iii)       No Jury Trial.  The Company hereto knowingly and voluntarily waives
any and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this Note.

(iv)       Delivery of Process by the Holder to the Company.  In the event of an
action or proceeding by the Holder against the Company, and only by the Holder
against the Company, service of copies of summons and/or complaint and/or any
other process that may be served in any such action or

-7-

--------------------------------------------------------------------------------


proceeding may be made by the Holder via U.S. Mail, overnight delivery service
such as FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Company at its last known attorney as
set forth in its most recent SEC filing.

(v)        Notices.  Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier.  Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.

(g)        No Bad Actor.  No officer or director of the Company would be
disqualified under Rule 506(d) of the Securities Act of 1933, as amended, on the
basis of being a "bad actor" as that term is established in the September 13,
2013 Small Entity Compliance Guide published by the SEC.

(h)        Usury.  If it shall be found that any interest or other amount deemed
interest due hereunder violates any applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.  The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, fees, liquidated damages or
interest on this Note.

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.

CROWDGATHER, INC.

By:                                                                                           

Name:  

Title:     

Email:

Address:

This Convertible Promissory Note of September 21, 2015 is accepted this ____ day
of ______, 2015 by

-8-